DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of Lance et al. (US 4, 548, 875) in view of Porras et al. (US 2017/0106724).
With respect to claims 1 and 11, Flett teaches a vehicle comprising an electricity supply system, the electricity supply system comprising (para. [0007], [0011]-[0015] and [0031]-[0033]):
an electricity production unit (Figure 31, 314) generating a first voltage causing a first electrical current to flow (para. [0011]-[0015] and [0031]-[0033]) (Figures 14-16 and 31);
a transformer/converter unit (Figure 31, 348) and a fuel storage unit (326) storing gaseous hydrogen (para. [0187]); wherein the electricity production unit (314) comprises:
at least two fuel cell stacks (Figures 14-16) and comprising a single first electrical connection interface (350) transmitting the first electrical current to the transformer/converter unit (348) (para. [0190]-[0195];
a single common cooling circuit filled with a first fluid (114) for cooling each fuel cell
stack (para. [0118]),
a common air supply circuit supplying air to each fuel cell stack and a single common gaseous hydrogen supply circuit supplying gaseous hydrogen, from the fuel storage unit, to each fuel cell stack (para. [0118] and [0125]) and wherein the electricity production unit (314) is separate from the fuel storage unit (326) and connected to the fuel storage unit by a single connection interface (330) (as illustrated).
Flett fails to teach wherein the electricity production unit being removable from the vehicle as an integrated unit independently from the fuel storage unit.  Lance et al. teaches an integral removable multi-stack system of fuel cell comprising at least two of fuel cell stacks (Figures 1-5, 12), a manifold functional frame (22) (as illustrated) for supplying and discharging reactants and coolant used by the fuel cell stacks (col. 4, lines 3-37), and an electrical interface (16), and teaches attaching the fuel cell stacks (12) to the manifold functional frame (22) at one end (as illustrated in Figures 3-5) such that manifold functional frame (22) is joined with dome (11) to contain the fuel cell stacks in order to provide an integral fuel cell apparatus which can be easily removed and reinstalled as an integral unit with minimal transportation costs or difficulties (col. 1, lines 61-68 and col. 4, lines 3-37).  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an integral removable electricity production unit comprising at least two fuel cell stacks in the apparatus of Flett, as taught by Lance et al., in order to provide an integral fuel cell apparatus which can be easily removed and reinstalled as an integral unit with minimal transportation costs or difficulties.  Consequently, it would be obvious that when the electricity production unit is removed from the vehicle, a relative movement of each of elements comprised in the electricity production unit with respect to the vehicle is identical and simultaneous to a movement of each other element comprised in the electricity production unit based on the teachings of Flett in view of Lance et al.
Flett fails to teach wherein the vehicle comprises a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and comprising a first thermal exchanger exchanging heat between the first fluid (114) and the second fluid, wherein the electricity production unit further comprising a separable interface transmitting the second fluid between the first thermal exchanger and the fluid circulation circuit.  Porras teaches an apparatus (Figure 1) comprising a vehicle comprises a fluid circulation circuit (64) filled with a second fluid, the fluid circulation circuit (64) being independent from the battery cooling circuit (28) (as illustrated) and comprising a first thermal exchanger/(chiller (30)) exchanging heat between the first fluid/(cooling circuit) (28) and the second fluid/(refrigerant) (as illustrated), wherein the electricity production unit/(battery (14)) further comprising a separable interface (via valves 54 and 74) transmitting the second fluid (refrigerant) between the first thermal exchanger/chiller (30) and the fluid circulation circuit (64) (para. [0038], [0045] and [0049]) in order to provide optimal thermal management and achieve greater economics.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Flett comprise a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and comprising a first thermal exchanger exchanging heat between the first fluid and the second fluid, wherein the electricity production unit further comprising a separable interface/(valves) transmitting the second fluid between the first thermal exchanger and the fluid circulation circuit, as taught by Porras, in order to provide optimal thermal management and achieve greater economics.
With respect to claim 3, Porras further teaches wherein the fluid circulation circuit (64) heats/cools a passenger compartment/cabin (22) of the vehicle (para. [0049]).
Claim describe operational conditions (i.e. heats) and do not Iimit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
With respect to claim 4, Flett teaches wherein the cooling circuit further comprises a second thermal exchanger/(radiator (336)) exchanging heat between the first fluid/(cooling fluid) (114) and air (as illustrated in Figure 31).
With respect to claim 6, Flett teaches wherein the electricity production unit comprises a single common heater heating all fuel stacks (para. [0124]).
With respect to claim 7, Flett teaches wherein the transformer/converter unit (348) generates, from the first current, at least a second voltage different from the first voltage and a third voltage different from the second voltage and the first voltage, the second voltage causing a second current to flow and the third voltage causing a third current to flow (Figure 43) (para. [0224]-[0230]), the electricity production unit being removable from the electric vehicle independently from the transformer unit/converter (348) and comprising a second electrical connection interface transmitting the second current from the transformer unit to the production unit and a third electrical connection interface transmitting the third current from the transformer unit to the production unit (as illustrated in Figures 31 and 43) (para. [0224]-[0230]).
Claim 7 describe operational conditions (i.e. the transformer/converter unit (348) generates, from the first current, at least a second voltage different from the first voltage and a third voltage different from the second voltage and the first voltage, the second voltage causing a second current to flow and the third voltage causing a third current to flow) and do not Iimit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
With respect to claim 8, Flett teaches wherein the second current is an AC current driving at least the cooling circuit and the third current is a DC current (para. [0224]-[0230]).
With respect to claim 9, Flett teaches wherein the vehicle is an electrical vehicle (para. [0007]) comprising an electrical motor (Figure 31, 344 and 346), the electricity supply system (Figure 31) further comprising at least an electrical accumulator/(secondary battery) generating a driving electrical current for driving the motor (344 and 346), the transformer/converter unit generating, from the first current, a charging electrical current charging the accumulator/(secondary battery) (para. [0189]-[0190]).
With respect to claim 10, Flett teaches wherein the cooling circuit comprises a fluid circulator/(cooling system (114)) circulating the first fluid (para. [0118]) (as illustrated in Figures 14-16 and Figures 17 and 31) and each fuel cell stack comprises a commuting device/(voltage rail (20a and 22b)) electrically connecting the fuel cell stack to the first electrical interface/(bus (350)), the production unit further comprising a controller unit (106) controlling the fluid circulator and each commuting device (Figures 14-16 and Figures 17 and 31).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of Lance et al. (US 4, 548, 875) in view of Porras et al. (US 2017/0106724), as applied to claim 1 above, and further in view of Pillai et al. (US 2014/0057184) in view of Ramaswamy et al. (US 2011/0250514 A1).
With respect to claim 5, modified Flett discloses all claim limitations as set forth above but fails to teach wherein the electricity production unit comprises a common exhaust circuit collecting exhaust gases of each fuel cell stacks, the exhaust circuit comprising a water condenser extracting liquid water from the exhaust gases.  Pillai teaches an apparatus comprising an electricity production unit/(fuel cell stack) which comprises a common exhaust circuit collecting exhaust gases of each fuel cell stack (para. [0032]) in order to optimize space usage.  Ramaswamy teaches a fuel cell apparatus comprising a cathode exhaust circuit comprising a water condenser extracting liquid water from the exhaust gases in order to recover heat and separate water from the cathode exhaust (claim11).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of modified Flett comprise a common exhaust circuit collecting exhaust gases of each fuel cell stack, as taught by Pillai, in order to optimize space usage; and to have the exhaust circuit comprise a water condenser extracting liquid water from the exhaust gases, as taught by Ramaswamy, in order to recover heat and separate water from the cathode exhaust.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
On pages 5-7, Applicant presented new remarks are as follows:
In addition, such a separable interface makes it possible to disconnect the thermal exchanger from the vehicle (and notably from the compartment’s heating/cooling circuit) together with the electricity production unit, since the separation occurs between this exchanger and the vehicle’s circuit, instead of between the thermal exchanger and the cooling circuit 28 (as would happen if the valves of Porras were in any way separable, which they are not).
Furthermore, the choice of having a separable interface between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30 enables the connection/disconnection to occur without loss of the production unit’s cooling liquid (since the integrity of the cooling circuit is not modified if the thermal exchanger is disconnected from the vehicle, and the exchanger’s connection with the electricity production unit is not modified).
In contrast, in case of any problem with the valves 54 and 74, if the production unit of Porras was in any way separated from the vehicle and its chiller 30, the liquid in the circuit 28 would drain out.
However, it should be noted that in Porras, valves 54 and 74 do not transmit a fluid between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30, but instead between exchanger 30 and the electricity production unit’s cooling circuit 28 (see FIG. 1 of Porras).
In addition, the valves 54 and 74 are not mentioned in Porras as being in any way separable.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. in section a. above: “a separable interface makes it possible to disconnect the thermal exchanger from the vehicle together with the electricity production unit” and section b. which reads “having a separable interface between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30 enables the connection/disconnection to occur without loss of the production unit’s cooling liquid” and section c. “In contrast, in case of any problem with the valves 54 and 74, if the production unit of Porras was in any way separated from the vehicle and its chiller 30, the liquid in the circuit 28 would drain out” – see sections a. and b. above) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to section a. which reads: “a separable interface makes it possible to disconnect the thermal exchanger from the vehicle together with the electricity production unit” and section b. which reads” “having a separable interface between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30 enables the connection/disconnection to occur without loss of the production unit’s cooling liquid”, Examiner respectfully disagrees as this argument is still unclear in regards to what “separable interface” structurally and physically means.  The instant disclosure and the instant claims recite “separable interface” without any explanation as to what “separable interface” precisely means.  Broadly interpreted, the term could simply mean having and interface that can connect/transmit or disconnect or separate the fluid communication given the context of having a separable interface between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30.  The recited limitations do not positively or explicitly recite that the heat exchanger and the electricity production unit are “removed” from the vehicle via the “separable interface” as possibly implied in sections a., b.  and c. above. 
Furthermore, Examiner respectfully points out that the instant specification defines “separable interface” as follows - please see PGPUB paragraphs:
[0011] the vehicle comprises a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being fluidically independent from the cooling circuit and including a first thermal exchanger configured for exchanging heat between the first fluid and the second fluid, the production unit further including a separable interface for transmitting second fluid between the first thermal exchanger and the fluid circulation circuit.

[0077] The fluid interface 110 is a separable interface. The fluid interface 110 is, for example, connected to a corresponding connector of the fluid circulation circuit 18.
Consequently, contrary to Applicant’s remarks of section a., b. and c. above, instant paragraphs [0011] and [0077] above disclose that the “separable interface” provides fluid communication and transmits fluid.  Broadly interpreted, a valve would read on the limitation of “separable interface” because the valve would allow for “separating” the fluid communication or flow by turning the valve off.  Neither of these two paragraphs imply that having a separable interface between the vehicle’s fluid circulation circuit 64 and the first thermal exchanger 30 enables the connection/disconnection to occur without loss of the production unit’s cooling liquid”, or would allow the “interface” for separating and removing the electricity production unit altogether via the separable interface.
Therefore, the combination of prior art relied upon in the previous Office Action reads on the instant claims as set forth above.
In response to section d. above, Examiner respectfully explains that it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the valves taught in Porras wherever is deemed necessary in Flett in order to provide the necessary fluid transmission and control.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							4/8/2021Primary Examiner, Art Unit 1725